﻿Allow me at the outset, Sir,
to congratulate you on your election as President of the
fifty-second session of the General Assembly. We have no
doubt that under your able stewardship this session will
successfully address the many and complex issues
confronting the Assembly and the Organization.
May I take this opportunity to pay tribute to your
predecessor, Ambassador Razali Ismail, and to say how
proud we Malaysians are of the manner in which he guided
the work of the fifty-first session of the General Assembly.
Malaysia is honoured by the opportunity given him to serve
this Assembly and is deeply grateful for the support he
received from Member States, the Secretariat and other
members of the international community in the discharge of
his duties.
I would also like to acknowledge the tireless efforts of
the Secretary-General, Mr. Kofi Annan, who since
assuming office less than nine months ago has swiftly
begun to energize and revitalize this Organization through
his proposals for change and reform. We wish him every
success in these efforts, for which we extend our full
cooperation and support.
The general debate of this Assembly is the only truly
universal forum where leaders representing diverse
sovereign countries and their peoples are able to articulate
very freely their views, without fear or favour. Given the
monopoly of international information and communication
by vested interests, the value of this Assembly as a forum
for the free expression of differing views by leaders
representing the sovereign Member States cannot be
overstated. As an annual debate which serves the purpose
of bringing to the attention of the international community
the priority issues of concern to sovereign Member States,
it cannot be replaced.
Today, I am privileged to have the benefit of this
forum to share with Members the priority issues of concern
to Malaysia. Let me begin with a matter of immediate
concern to us and to a number of other Association of
South-East Asian Nations (ASEAN) countries, which
experienced the severe effects of the turmoil in currency
and stock markets in recent weeks. Stock prices plunged
while our national currencies depreciated, exacting a heavy
toll on economic growth and development. The sequence of
events did not take place as a result of war, conflict, natural
disaster or mismanagement. It was precipitated by
currency speculators - indeed, manipulators - who, driven
by sheer greed, took advantage of the vulnerabilities of
developing economies, especially the fragility of their
nascent financial markets.
What happened in South-East Asia could, of course,
occur in other parts of the world which are increasingly
dependent on capital flows for economic growth. Such
rampant speculation or manipulation of hedge funds in the
currency and equity markets of developing countries, at
a time when they are still feeling their way in a world of
fierce global competition, would trigger off a defensive
reflex on the part of the affected countries, thereby
arousing anti-liberalization, which would be detrimental
to free trade.
In an interdependent world, the currency crisis in
South-East Asia warrants the prompt action of the
multilateral financial institutions, such as the World Bank
and the International Monetary Fund, and the developed
countries, which should assist the affected economies of
East Asia in overcoming the effects of this excessive
manipulation and in preventing its recurrence. Their
positive response in this regard is especially important in
order to maintain the developed countries’ continued
commitment to, and confidence in, globalization, on
which so much of international free trade depends.
Threats to the well-being of States take many forms
and can come from within as well as from outside. These
threats, including the notion of erosion of sovereignty,
have been facilitated by the advent of technology. The
Secretary-General alluded to this development in his
report on the work of this Organization, where he
recognized that the same technological means that foster
globalization and the transnational expansion of civil
society also provide the infrastructure for expanding
global networks of “uncivil society” - organized crime,
drug-traffickers, money-launderers and terrorists.
We live in a time when it has become fashionable,
in some quarters, to distinguish between the security of a
State and individual security, especially in the context of
developing regions of the world. The perception has been
created that the concept of security of the State is
somehow inimical to the rights of the individual in the
developing world, and this has been highlighted in the
context of human rights. The elevation of the importance
of human rights in the international agenda, a most
welcome development, has been exploited and politicized
for narrow self-serving interests and specific political
10


agendas. If our interest is to heap scorn and to indulge in
double standards, selectivity and mutual recrimination, the
noble cause of promoting the universal value of human
rights is bound to suffer. Blatant violations of human
rights — whether in Bosnia and Herzegovina, occupied
territories of the Arabs and Palestinians or in other parts of
the world — must be condemned and prevented, and not
have a blind eye turned to them, if the United Nations is to
play an effective role in promoting and protecting these
rights.
As we commemorate the fiftieth anniversary of the
Universal Declaration of Human Rights in 1998,
consideration needs to be given to a review of relevant
human rights documents and their applications. We must
rededicate ourselves to the need for a balanced approach to
all aspects of human rights — civil, political, social,
economic and cultural. Selective interpretation or
application of human rights will not only demean their
value but, more seriously, undermine the well-being of
individuals in parts of the world that are still engulfed by
age-old hatreds and animosities. We should reiterate our
recognition of cultural peculiarities, which is an inherent
and timeless characteristic of human society. We should
assert that there is no intrinsic contradiction between the
rights of the individual and those of the community.
Individual rights do not exist in a vacuum. Indeed,
individual and community rights are not mutually exclusive;
they thrive on the basis of a mutually reinforcing and
balanced relationship. As one reinforces the other, there
should be no artificial separation between the two by
stressing the importance of one at the expense of the other.
Malaysia welcomes the appointment of Mrs. Mary
Robinson, former President of Ireland, as the new High
Commissioner for Human Rights, and hopes that, together
with the United Nations Secretary-General, she will be able
to improve the United Nations human rights machinery and
role, including the depoliticization of human rights and the
timely and full implementation of the right to development.
The United Nations remains, as the Secretary-General
has put it,
“the only institution that has the breadth of mandate to
address the root causes of instability and conflict and
to pursue in a comprehensive and integrated manner
the wide array of economic, social and environmental
issues impinging on development.” (A/51/950, para.
128)
We must therefore be wary of those seeking to exploit
specific issues designed to marginalize the Organization.
More than 50 years after its creation, the pre-eminence of
the United Nations in multilateral issues can no longer be
taken for granted, despite its universal membership and
broad mandates dealing with all issues of peace, security,
disarmament and development.
The commitment of the United Nations to
development remains its most significant role. While the
Organization’s forays into peacekeeping make all the
headlines, it is its work in development, in terms of
resources generated and the changes made in peoples’
lives, that is most vital and meaningful to Member States.
It has become clear that while the eradication of poverty
and the enhancement of development are the
responsibilities of individual States, the United Nations
system has a key conceptual and promotional role to play.
The ultimate objective — to secure the development
of developing countries — remains the same. We need to
constantly re-examine the means by which to attain this
goal. The United Nations must strongly project the need
for higher levels of growth, accelerated development, and
equitable geographical distribution of growth. In this
context, we need to ensure that our approach to
development takes into account the economic, political
and technological realities of our time, especially the
increasing influence of the private sector.
Regrettably, resources made available for
development have declined substantially in recent years,
adversely affecting the various United Nations
programmes and agencies concerned. Culpability must
rest with those who had promised to assist but failed to
deliver. In the light of such a disappointing let-down, the
United Nations should explore the possibilities for closer
cooperation with other stakeholders, particularly the
corporate sectors.
With their vast resources, expertise, financial clout
and extensive global networking, those in the private
sector should be welcomed as partners to operationalize
certain aspects of sustainable development. They could,
for example, provide assistance on environmentally sound
technologies where Governments have left a void. The
United Nations should ensure that it involves the private
sector from all over the world. However, it must also
ensure that it will not be dominated by the interests of the
11


business community, by holding the corporate actors
accountable.
The United Nations must continue to be a democratic
institution, accountable to all its Members. Unfortunately,
this cornerstone of the Organization continues to be assailed
by those still bent on the quest for geopolitical dominance.
In an increasingly unipolar world it is imperative that the
United Nations preserve its independence or autonomy and
decide in the interests of all Member States, not just those
of a particular Member State or group of States.
The process of the democratization of the United
Nations is particularly important in the context of the
reform of the Organization, especially that of the Security
Council, which is long overdue. Malaysia supports an early
resolution of the issue. Ambassador Razali Ismail, in his
capacity as President of the fifty-first session of the General
Assembly and as Chairman of the high-level working group
on the reform and restructuring of the Security Council,
tried his best to move the process forward.
Concerted efforts must continue to be made to ensure
that, since the Council’s permanent members cannot be
abolished, its continued existence must reflect current
realities, in particular the significant role of the developing
countries in international affairs. At the same time, as a
matter of principle, there should be no discrimination or
differentiation between the old and the new permanent
members. If reform of the Council is to be truly
comprehensive and consistent with the spirit and realities of
our time, then we must seek to remove — or at least, as a
first step, restrict — the use of the veto power. Democracy
in the United Nations is a mockery if the voice of the
majority is rendered meaningless by the narrow interests of
a dominant few.
Malaysia believes that genuine global peace and
security and the survival of mankind can only be assured in
a world free of weapons of mass destruction. Therefore,
disarmament, particularly nuclear disarmament, remains a
foremost priority of the global community, and we urge the
Secretary-General to reaffirm his support —
notwithstanding his preoccupation with certain aspects of
proliferation issues, particularly small arms.
We are deeply concerned over the trend in some
quarters to ignore the need to stop vertical proliferation. We
urge the international community to expedite efforts to
achieve the total elimination of nuclear weapons, to be
formalized in a nuclear weapons convention. We hope that
the new and reconstituted Department of Disarmament and
Arms Regulation will place as high a priority on
disarmament as it does on proliferation of weapons and
arms regulation. For its part, like a number of other
regional groups, has positively contributed to the
disarmament process by bringing into force the South-
East Asia Nuclear-Weapon-Free Zone, which still awaits
the support of the nuclear-weapon States.
While we stress the importance of non-proliferation,
real progress in disarmament will only be achieved by
addressing the issue in all its aspects. While nations that
aspire to become nuclear Powers should disavow their
intentions, the declared nuclear Powers, which are also
the world’s largest arms traders, should also embark on
the road towards general and complete disarmament. In
this regard, we laud the global initiative to ban landmines,
and call on the producers of these mines to help defray
demining and rehabilitation costs in the affected countries.
International peace and security continues to be
threatened by the deteriorating situation in the Middle
East following the waning of the peace initiative in the
Middle East. Mutual distrust has replaced the synergy for
peace as the modus operandi between Israel and the
Palestinian Authority. Malaysia supports the call for the
immediate resumption of peace talks and affirms its
support for the Palestinian people and their inalienable
right to self-determination.
We urge the international community to persuade or
pressure Israel to honour its part of the Oslo accords by
lifting the ban on Palestinian cities and towns, and to give
up its intention to build settlements in what are occupied
territories. We are further alarmed by Israel’s decision to
build a dam in the occupied Golan Heights. We view this
as a deliberate act of provocation and bad faith, and
question its sincerity in seeking genuine and enduring
peace with its Arab neighbours.
In the meantime, the international community should
continue to provide the necessary financial support to
ameliorate the plight of the Palestinians — for example,
through the United Nations Relief and Works Agency for
Palestine Refugees in the Near East (UNRWA), to which
my Government has made its modest contribution over
the years, in addition to our own bilateral assistance to
Palestine. It is important that UNWRA be provided with
adequate resources to fully implement its programmes and
activities.
We remain seriously concerned over the situation in
Bosnia and Herzegovina. Obstacles continue to impede
12


the full implementation of the Dayton peace accord.
Further, mutual mistrust and animosity among the different
ethnic groups cast doubts over the future of the country. It
is our fear that the withdrawal of the international forces
from that country could trigger a new wave of violence and
bloodshed. This fear is real, particularly since indicted war
criminals, who should have been removed from the scene
long ago, are still at large and exercising power and
influence.
Malaysia believes that creating an environment of trust
and understanding among the peoples of Bosnia and
Herzegovina is a priority. The international community
should make efforts to promote goodwill among the
Bosnians and encourage them to live in peace and harmony.
One such initiative could take the form of informal round-
table conferences, participated in by Bosnians of all ethnic
origins, representing the different sectors of society and
professions, including academia, and participants from other
countries, to discuss all issues of ethnic relations with the
view to enhancing understanding and cooperation among
them.
It is my hope that from this effort will emerge a
sizeable group of leaders from various professions, acting
as catalysts for the promotion of goodwill and cooperation
among the ethnic groups in Bosnia and Herzegovina.
Malaysia is prepared to work with like-minded countries to
help realize this idea. We have to ensure that peace and
stability endure in Bosnia and Herzegovina and that we
contribute in the efforts towards its early reconstruction. At
the same time, we must all work to bring justice back to
the Balkan region by ensuring that just retribution is meted
out to those who participated in some of the worst atrocities
of this century.
As we approach the twenty-first century, our energies
and preoccupation must centre on building and
strengthening peace and prosperity. Peace and security are
two sides of the same coin: peace nurtures prosperity, while
prosperity reinforces peace. Peace at the national level is
sustained through democracy, good governance and close
collaboration between the different segments of society.
Malaysia, a multiracial and multi-religious society,
which less than a month ago observed its fortieth
anniversary, has been blessed with peace and prosperity.
While this may partly be due to fortuitous circumstances,
a lot of it has to do with an effective leadership and a
people determined to improve their lot. It is fortunate that
we have been able to rule the country by the process of the
ballot and not the bullet, with regular free and fair elections
and with the different races accommodating and sharing
power on the basis of democratic principles.
By engendering social and racial harmony based on
a political compact, we have been spared many of the
traumas experienced by less fortunate countries and we
were thus able to achieve our development goals in
relative peace and tranquillity. I am happy to say that we
have been able to share some of our experience in nation-
building with a number of our friends in the developing
world.
In spite of the many criticisms levelled at the United
Nations — some of them not entirely justified — this
much maligned Organization of ours has remained
steadfast in its mission to serve the international
community, even as its resources have been dwindling in
recent years. Clearly, in an ever-changing world that is
growing more complex and increasingly unipolar, the
United Nations has served as a pillar of international
order. Serving as the collective conscience of humanity
and the arbiter of its conflicts, the Organization, despite
its deficiencies, has functioned as an indispensable norm-
making and institution-creating instrument of international
relations.
In my view the process of United Nations bashing
has gone on far too long. While the introspection that
followed was inevitable and has had a sobering effect on
the Organization, it is time for us to pick up the pieces
and allow the Organization to get on with its mission. For
this purpose, the Secretary-General has put forward a
comprehensive package of reform proposals for which he
must be given a lot of credit. Obviously, such a wide-
ranging package by its very nature cannot please every
one of the 185 Members of the Organization. The
Secretary-General has attempted to put together proposals
and strategies that are intended to secure the broadest
support from Member States predicated on a slate of
shared common goals.
Malaysia is supportive of the general thrusts of the
Secretary-General’s package of reform proposals. Many
of the highlights of these proposals are indeed interesting
and deserve our serious consideration. We support the
Cabinet-style management approach that the Secretary-
General is introducing, revolving around the Senior
Management Group, as well as his proposal to create the
post of Deputy Secretary-General. We hope that the
Deputy Secretary-General will not only assist an already
overburdened Secretary-General in the management of the
Secretariat, but would also have substantive responsibility
13


in overseeing the core area of development which is dear to
the hearts of developing countries.
Malaysia also welcomes the measures being taken to
increase and improve coordination between United Nations
Headquarters and its field operations. We also support the
rationalization of the work of the Organization involving
the reconstitution or amalgamation of the various
departments aimed at consolidating and integrating their
work so as to enhance their effectiveness and efficiency.
We trust that in carrying out the reorganization exercise, the
Secretary-General will be guided by the need to ensure that
the changes will benefit all of the Member States,
particularly those in the developing world.
My delegation will take an active part in the detailed
discussion of the Secretary-General’s reform proposals in
any format that will be agreed upon by Member States
which will facilitate their implementation at an early date.
In carrying out these reforms, however, we should not lose
sight of the importance of the financial health of the
Organization, which has been highlighted by the Secretary-
General himself. The proposed revolving credit fund is a
welcome measure insofar as it provides financial solvency
in the short term. But it is unfair and unethical that the rest
of the world is held to ransom by the few who disregard
international treaties and agreements and Charter provisions
for the sake of their narrow national interests. We join the
Secretary-General in urging Member States to work towards
the speedy resolution of the financial crisis of the United
Nations by fulfilling their financial obligations towards the
Organization.












